Citation Nr: 1526216	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  14-05 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability. 

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to degenerative and post-operative changes, right ankle. 

3.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to degenerative and post-operative changes, right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2002 to April 2006.  He served in Iraq, and is a recipient of the Combat Action Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The record before the Board consists of paper claims files, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a lumbar spine disability and left lower extremity peripheral neuropathy are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

A bilateral hip disability has not been present at any time during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in letters mailed in October and December 2010, prior to the initial adjudication of the claim.    

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded an appropriate VA examination in January 2011 to address his claimed bilateral hip disability.  The Veteran has also been afforded a hearing before the undersigned Veterans Law Judge, and a transcript of that hearing is of record.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Factual Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that service connection is warranted for a bilateral hip disability as a result of his service-connected right ankle disability.  He claims his treating physician has indicated his hips are "out of alignment."  However, as noted above, in the absence of a current disability there can be no valid claim.  Brammer, 3 Vet. App. at 225 (1992).

Therefore, the issue that must first be addressed is whether there is competent evidence showing the Veteran has a current bilateral hip disability.  A review of the Veteran's outpatient treatment records from the Little Rock VA Medical Center (VAMC) fails to show any treatment for or diagnosis of a hip disability.  Rather, the evidence shows the Veteran has been noted to have a sacroiliac joint dysfunction.  The evidence does not indicate the Veteran has been diagnosed with a hip disability.    

Additionally, the Veteran underwent a comprehensive VA examination in January 2011, at which time the examiner found no orthopedic diagnosis relative to either hip.  The examiner explained the Veteran does have a diagnosed lower back disability, noted to be chronic lumbar sprain with degenerative disc disease and left-sided sciatica.  The examiner found the Veteran's lumbar spine disability is causing "discomfort radiating to the hips."  Further, the examiner stated the Veteran's hips were without defect, with "normal x-rays and lack of findings from an objective standpoint."  The Board observes that any radiating pain associated with the Veteran's back disability is for consideration in rating the back disability.

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's contentions that he has a bilateral hip disability related to his right ankle condition.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  However, as a layperson, the Veteran does not possess the expertise required to determine whether his symptoms are related to a hip disorder or a back disorder.  As discussed above, the medical evidence shows that no disability of either hip has been present during the period of the claim.  Therefore,  the claim must be denied.  


ORDER

Entitlement to service connection for a bilateral hip disability is denied.


REMAND

The Board finds additional development is required before the Veteran's remaining claims are decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran underwent a VA examination to assess his claimed lumbar spine and left leg disabilities in January 2011.  At that time, the examiner diagnosed a chronic lumbar sprain with degenerative disc disease and left sided sciatica.  The examiner concluded the Veteran's disabilities were unrelated to his service-connected right ankle disability, because the examiner found no factors from a medical standpoint to incriminate his right ankle as a causative factor in the development of the lumbar spine disability.  The examiner explained that he did not find evidence of asymmetry, alteration of gait, or other physical conditions that would cause such consequential disabilities.  However, a review of the Veteran's outpatient treatment notes from the Little Rock VAMC shows the Veteran's treating clinician has indicated the Veteran has, "altered gait mechanics from recurrent right ankle/foot pain."  The clinician also indicated such altered mechanics "could certainly aggravate a back problem," but did not specifically indicate whether there was a causal connection between this Veteran's lumbar spine disability and his right ankle condition.  The RO subsequently asked the VA examiner to comment on the records showing the Veteran has been found to have an alteration of gait.  Although the examiner provided an addendum in October 2011, he did not address the issue presented.  Specifically, the examiner was asked to state whether the Veteran's confirmed alteration of gait could have as likely as not caused or aggravated the Veteran's lumbar spine disability.  The examiner responded that he did not observe an alteration of gait.  Clearly, the examiner has ignored the statements from the Veteran as well as his treating clinician.  A medical examiner is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Since that time, the Veteran has responded that he experiences a waxing and waning of his symptoms associated with his right ankle disability, and that on the day of his examination his ankle was free of manifestations.  Additionally, the Veteran has alternatively averred that his lumbar spine disability may be the result of numerous parachute jumps.  Although his STRs are negative for treatment or diagnosis of a back disability in service, a review of his DD-214 does indicate he was awarded the parachutist badge.  Based on the foregoing, the Board finds a new examination and medical opinion are warranted in this case.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or AMC should afford the Veteran a VA examination, by a physician that has not previously conducted an examination or proffered an opinion in this case, to determine the current degree of severity of his chronic lumbar sprain with degenerative disc disease and left-sided sciatica, and also to provide an opinion on the etiology of these disorders.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion with respect to each low back disorder and any associated neurological impairment as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder:

a) originated during his period of active service or is otherwise etiologically related to his active service, to include as being consequentially associated with parachute landings; 

b) was proximately caused by his service-connected right ankle disability; or

c) was permanently worsened by his service-connected right ankle disability.

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, as well as the competent lay statements provided by others, and assume such statements are credible for purposes of the opinions.  If the examiner is unable to provide any required opinions, he or she should explain why.

3.  The RO or AMC should also undertake any other development it determines to be warranted.

4.  Finally, the RO or AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


